DETAILED ACTION
This communication is responsive to the application and amended claim set filed February 7, 2020, and the Response to Restriction Requirement filed September 9, 2022.  Claims 1-17 are currently pending.  Claims 1-10 are under examination.
Non-elected claims 11-17 are WITHDRAWN.
Elected claims 1-10 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on September 9, 2022 is acknowledged.  Claims 1-10 are under examination.

Priority
This application is the national stage entry of PCT/FR2018/052029, filed August 7, 2018, which claims priority to FR 1757604, filed August 9, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The preamble of the present claims includes the transitional phrase “being composed of.”  The transitional phrase "composed of" has been interpreted in the same manner as either "consisting of" or "consisting essentially of," depending on the facts of the particular case. (See MPEP 21111.03(IV) (citing AFG Industries, Inc. v. Cardinal IG Company, 239 F.3d 1239, 1245, 57 USPQ2d 1776, 1780-81 (Fed. Cir. 2001) (based on specification and other evidence, "composed of" interpreted in same manner as "consisting essentially of"); In re Bertsch, 132 F.2d 1014, 1019-20, 56 USPQ 379, 384 (CCPA 1942) ("Composed of" interpreted in same manner as "consisting of"; however, the court further remarked that "the words ‘composed of’ may under certain circumstances be given, in patent law, a broader meaning than ‘consisting of.’").)  In this instance, because Applicant clearly intends additives such as a polyacrylate to be added to the composition, the examiner interprets the transitional phrase as being broader than “consisting of.”  The examiner will interpret it as meaning that the composition will include the polymer blend and a minor portion of additives.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
  Regarding claim 1, it is unclear whether the group of compounds listed for monomer X is intended to be a closed Markush group or an open undefined group.  The confusion arises because there is no conjunction between 1-chloro-3,3,3-trifluoropropene and 2-chloro-3,3,3-trifluoropropene.  The examiner suggests adding the word “and” between the two compounds.
Claims 3-10 are also indefinite because they depend from claim 1 and do not correct its deficiencies.

Regarding claim 6, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  (See MPEP § 2173.05(d).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Casar et al., “Influencing dielectric properties of relaxor polymer system by blending vinylidene fluoride-trifluoroethylene-based terpolymer with a ferroelectric copolymer,” J. App. Phys. 115, 104101 (2014).
Regarding claims 1 and 2, Casar teaches a blend of P(VDF-TrFE-CFE) terpolymer and P(VDF-TrFE).  In component (a), X = trifluoroethylene, and Y is chlorofluoroethylene.  (Abstract.)  Casar further teaches that the amount of TrFE in component (b) is 45 mol% (see p. 104101-2), which is just outside the claimed range.  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (See MPEP 2144.05 (I) (citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium . "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.").) Thus, absent any showing of unexpected results or criticality, the slight difference in molar fractions of the repeating units between the copolymer of Casar and the claimed range is negligible.

Regarding claim 3, as noted above, Casar teaches a terpolymer in which the Y monomer is CFE.  Casar further teaches that the CFE monomer is present in the amount of 8.5 mol% relative to the entirety of the units of component (a) (see p. 104101-2), which is within the claimed range.

Regarding claim 4, Casar teaches a number of blends in which component (b) is present in amounts ranging from 5 to 50 wt.% (see p. 104101-2), which is within the claimed range.

Regarding claim 5, as noted above, Casar teaches a component (b) in which the TrFE is present in the amount of 45 mol%, which is below the claimed range of greater than 50 mol%.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05(II)(A).) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).)  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized through routine experimentation the relative amounts of VDF and TrFE to produce a component (b) with the desired dielectric response.

Regarding claim 7, Casar is silent as to the relative permittivity of its blend.  However, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).)
As noted above, Casar is silent as to the relative permittivity of the composition.  In view of the substantially identical composition of Casar, the composition of Serra will possess the claimed properties relative permittivity is determined by the identity of the blend components and their relative amounts.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Regarding claim 8, Casar teaches that P(VDF-TrFE-CE) is a relaxor ferroelectric terpolymer.  (p. 104101-1.)

Regarding claims 9 and 10, Casar teaches a solution of the blend discussed above in which the polymers are dissolved in DMF.  (p. 104101-2.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Casar et al., “Influencing dielectric properties of relaxor polymer system by blending vinylidene fluoride-trifluoroethylene-based terpolymer with a ferroelectric copolymer,” J. App. Phys. 115, 104101 (2014) as applied to claim 1 above, and further in view of Chu et al., “Energy storage properties of PVDF terpolymer/PMMA blends,” High Volt., 2016, Vol. 1, Iss. 4, pp. 171-174.
Regarding claim 6, Casar teaches all of the limitations of claim 1.  (See paragraph 17 above, which is incorporated by reference herein.)
The difference between Casar and claim 6 is that Casar does not teach a blend comprising a (meth)acrylic polymer.  However, fluoropolymer blends comprising (meth)acrylic polymers are known in the art.  For example, Chu teaches the addition of a small amount of polymethylmethacrylate (1.5 wt.%) to a fluoropolymer blend.  (Abstract; p. 171.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so because adding PMMA in small amounts improves the energy storage performance of the fluoropolymer dielectric blend.  (See Abstract.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of copending Application No. 16/637,311. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite a composition comprising a VDF-based terpolymer and a VDF/TrFE copolymer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763